DETAILED ACTION
Claims 53-75 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 53-62 and 73-75), and Group I species (1) (claims 54-57 and 59) in the reply filed on August 27, 2021 is acknowledged.
Claims 58, 60-61 and 63-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention Group II and nonelected Group I species (2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.


Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2017/035861, filed June 3, 2017, which claims the benefit of provisional application No. 62/345,597, filed June 3, 2017.

Information Disclosure Statement


Claim Interpretation
As to claims 53-57, 59, 62 and 73-75, it is noted that claim 1 recites the phrase “A 3D-printable bioink comprising…”
The instant claims are directed to a composition per se.  Although claim 53 recites the composition is a “A 3D-printable bioink”, and claims 54-57, 59, 62 and 73-75 recite the phrase “bioink”, these limitations are considered only to be directed to the intended use of the composition, i.e. used in a 3D printing process, which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 	Please note that it is well settled that “intended use” of a composition or product, e.g., “bioink”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
MPEP § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation "3D-printable bioink" or “bioink” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 59, 62 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Markstedt et al., (BioMacromolecules, 2015; see IDS 5/1/2020) (“Markstedt”), in view of Panwar et al., (Molecules 2016, 21, 685, pages 1-26; see IDS 5/1/2020) (“Panwar”), Rowley et al, (Biomaterials 20 (1999) 45-53; IDS 5/1/2020) (“Rowley”) and Bodin et al., (Biomacromolecules 2007, 8, pages 3697-3704; see PTO-892) (“Bodin”).
Markstedt is directed to 3D bioprinting methods using nanocellulose-alginate bioink that is seeded with chondrocytes (Abstract and EXPERIMENTAL SECTION, 3D Bioprinting with Chondrocytes, page 1491).  Markstedt teaches bioprinting is an emerging technology in the field of tissue engineering and regenerative medicine and provides a precise method for manufacturing cell scaffolds comprising hydrogels (INTRODUCTION, left column, first and second paragraphs, page 1489).
Regarding claims 53 and 73, Markstedt (EXPERIMENTAL SECTION, 3D Bioprinting with Chondrocytes, page 1491) specifically teaches encapsulating human nasoseptal chondrocytes (hNC) in the bioink indicated as Ink8020 (see Table 1).
Although Markstedt teaches a bioink comprising an alginate and nanocellulose hydrogel (Ink8020), Markstedt does not further teach whether or not the alginate and nanocellulose are further modified with RGD (e.g. RGD-conjugated).  However, Panwar is directed to the current status of bioinks for 3D bioprinting.  Panwar teaches that bioinks have been developed for various types of cells.  Panwar teaches the development of bioinks has two major objectives: 
Provide growth- and function-supportive bioinks;
Provide bioinks that minimize the effect on cell viability without compromising the resolution shape and stability of the construct.
Panwar (Table 1) indicates different strategies to improve the printability of bioinks, including RGD modifications to improve cell adhesion and viability (page 3 of 26).
Alginate-Based Bioinks, first and second paragraphs, page 8 of 26). 
Rowley specifically teaches alginate hydrogels that have been covalently modified with RGD-containing ligands (Abstract).  Rowley teaches the alginate hydrogel surfaces are coupled with GRGDY peptides (i.e. RGD-conjugated alginate) to achieve improved cellular interaction with the cell scaffold (Abstract and Figs. 4a and 4b). Rowley teaches the RGD-conjugated alginate increases the cell adhesion to the alginate scaffold as compared to the control alginate scaffold that does not include RGD peptides (Introduction, left column, second full paragraph, page 46; 3.2 Cell studies, left column, page 49). 
Bodin specifically teaches modifying bacterial nanocellulose with RGD to enhance cell adhesion (Abstract).
Therefore, taking into hand the teachings of Panwar, Rowley and Bodin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanocellulose-alginate bioink of Markstedt with RGD moieties.
The person of ordinary skill in the art would have been motivated to modify the nanocellulose-alginate bioink of Markstedt to include RGD moieties, as taught by Panwar, Rowley and Bodin, for the predictable result of successfully improving cell attachment, cell growth and function of the bioink, thus providing a cell-adhesive scaffold with improved populations of cells.

Regarding claim 59, Markstedt teaches human nasoseptal chondrocytes (hNC) in the bioink indicated as Ink8020 (see Table 1), thus meeting the limitation of claim 59.
Regarding claim 62, as set forth above regarding claim 53, the combined prior art renders obvious RGD-conjugated nanocellulose.
Regarding claim 74 and the limitations directed at the concentrations of nanocellulose and alginate, it is noted that Markstedt teaches concentrations of nanocellulose (NFC) ranging from 1.5% to 2.25% and concentrations of alginate ranging from 0.25% to 1.00%. Although Markstedt does not further teach the nanocellulose is present at a concentration of 3% and the alginate is present at a concentration of 2.6%, it is noted that Markstedt does teach using a ratio of nanocellulose to alginate of 60:40 (60% nanocellulose to 40% alginate) and the instantly claimed proportions correlates to 54% nanocellulose to 46% alginate (2.6% alginate to 3% nanocellulose). 
Thus,it is apparent, that the instantly claimed ranges of both components are so close to Markstedt that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
.

Claims 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Markstedt, in view of Panwar, Rowley and Bodin, as applied to claims 53, 59, 62 and 73-74 above, and further in view of Tuan et al., (NIH Public Access (pages 1-5) of Nat Rev Rheumatol. 2009, published September; 5(9): 471-472; see PTO-892) (“Tuan”).
The teaching of Markstedt, in view of Panwar, Rowley and Bodin is set forth above.
Regarding claim 54, although Markstedt employs fibroblasts for cytotoxicity testing of hydrogel extracts (Cytotoxicity, left column, page 1491), Markstedt does not further teach a combination of chondrocytes and fibroblasts for the tissue engineering method.  However, Tuan is directed to the use of dermal fibroblasts in cartilage tissue engineering technologies and specifically teaches that it is well-known in the art that human fibroblasts, cultured in 3D tissue constructs, were able to undergo chondrogenic differentiation, thus these cells are considered a convenient cell source for cartilage engineering (first, third and fourth paragraphs, page 1).

The person of ordinary skill in the art would have been motivated to modify the bioink of Markstedt to include an easily obtained cell type that is well-known for use in cartilage tissue engineering, as taught by Tuan, for the predictable result of providing a convenient cell source that is able to undergo chondrogenic differentiation and provide additional cartilage tissue given the intention of Markstedt is the production of cartilaginous tissue such as ears and meniscus (Figure 6), thus meeting the limitation of claim 54.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Markstedt and Tuan because each of these teachings are directed at cartilage tissue engineering.	
Regarding claim 56, as set forth above regarding claim 53, the combined prior art renders obvious RGD-conjugated nanocellulose.

Claims 55, 57 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Markstedt, in view of Panwar, Rowley, Bodin and Tuan as applied to claims 54 and 56 above, and further in view of Shariati et al., ((2015) Hydrogels for Cell Encapsulation and Bioprinting. In: Turksen K. (eds) Bioprinting in Regenerative Medicine. Stem Cell Biology and Regenerative Medicine. Springer, Cham., pages 89-108) (“Shariati”).
The teaching of Markstedt, in view of Panwar, Rowley, Bodin and Tuan is set forth above.
Regarding claim 55 and the limitation that the bioink further comprises fibrin, it is noted that the combined prior art does not further teach the bioink further includes fibrin.  However, Shariati (2 Hydrogel as Bio-Ink, second paragraph, page 91) teaches the combination of alginate and fibrin has been used in bioink hydrogels since the addition of fibrin accelerates gelation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bioink of the combined prior art to include fibrin.
The person of ordinary skill in the art would have been motivated to modify the bioink of the prior art to include fibrin, as taught by Shariati, for the predictable result of optimizing and increasing the gelation time since doing so would reduce the wait time for culturing the tissue construct, as well as allowing additional layers of bioink to be added in a timelier fashion since the previous layers of the scaffold would have a quicker gelation time.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Shariati because each of these teachings are directed at tissue engineering techniques.	
Regarding claim 57, as set forth above regarding claim 53, the combined prior art renders obvious RGD-conjugated nanocellulose.
Regarding claim 75, as set forth above regarding claim 59, Markstedt renders obvious human cells, thus meeting the limitation of claim 75.

Conclusion
No claim is allowed.  No claim is free of the prior art.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/             Examiner, Art Unit 1633